Citation Nr: 0303703	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  96-32 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include bipolar disorder.  


REPRESENTATION

Appellant represented by:	William L. Abernathy, Jr., 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1966 to February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In May 2000 the Board rendered a decision on the veteran's 
claim.  In March 2001 the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
vacated the Board's decision and remanded the case. 

The case was previously remanded by the Board in September 
2001.  While the requested development was completed by the 
RO, another remand is unfortunately required because of the 
appellant's recent request for a hearing. 


REMAND

As noted in the introduction section above, the Board 
remanded this case to the RO in September 2001.  The RO 
conducted the requested development.  However, in a letter 
dated February 2003, the veteran's attorney requested a 
hearing before a Board member sitting at the RO (Travel Board 
hearing).  As such, the Board must remand the case again.  


1.  The RO should schedule the veteran 
for a Travel Board hearing before a 
Member of the Board at the RO.  Ensure 
that both the veteran and his attorney 
are mailed notice of the scheduled 
hearing.

2.  Start a third volume of the claims 
file and ensure that the loose material 
in volume 2 are proper secured the new 
volume of the claims file.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




